         Case 1:20-cv-04691-MKV Document 72 Filed 08/31/21 Page 1 of 1




USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC #:                                                                        Gerard P. Fox
DATE FILED: 8/31/2021                                                gfox@gerardfoxlaw.com
                                        August 27, 2021

   VIA ELECTRONIC MAIL
   Honorable Mary Kay Vyskocil
   United States District Court
   Southern district of New York
   500 Pearl Street, Room 2230
   New York, NY 10007

          Re: Goureau et al. v. Lemonis et al., Case No.: 1-20-cv-04691-MKV

          Dear Judge Vyskocil,

           In light of the parties’ ongoing efforts to achieve a global resolution of the claims
   pending at bar, Plaintiffs Stephanie Menkin and Nicolas Goureau (“Plaintiffs”) and
   Defendant Machete Corporation d/b/a Machete Productions (“Machete”) have agreed to
   extend Machete’s time to file its opposition to Plaintiffs’ Motion for Leave to File Their
   Second Amended Complaint (Dkt. No. 68 (“Motion”)) from its current due date of
   September 7, 2021 to October 18, 2021, which is after certain milestones set in the
   parties’ settlement efforts. Plaintiffs hereby respectfully submit that the Court should set
   the briefing schedule as to Machete’s opposition due date accordingly.

          There have been no other previous requests for any extensions of time in
   connection with the Motion.

          Thank you for the Court’s consideration of this request.


                                               Respectfully submitted,




   cc:



                  8/31/2021
